Citation Nr: 0421585	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-20 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of excision of a pterygium of the 
left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

The veteran served on active duty from December 1953 to 
December 1957, and from October 1961 to August 1962.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim for a higher rating evaluation for the 
service-connected disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

In April 2003, the Board received evidence from the RO, 
forwarded pursuant to 38 C.F.R. § 19.37(b), concerning the 
veteran's eye disability.  This evidence has not been 
considered by the RO.  Because the veteran has not waived 
initial RO consideration of this evidence, the matter is 
remanded to the RO for further action.  See 38 C.F.R. 
§§ 19.31, 19.37(b) (2003); Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

A preliminary review of the record discloses that the last 
comprehensive VA examination was conducted in April 2001.  In 
light of the veteran's complaints and reported symptoms, the 
Board finds that a contemporaneous and thorough VA 
examinations, coupled with a careful review of the clinical 
records concerning the history of the veteran's complaints, 
is required in this instance.  In that regard, the findings 
of such examination and resultant medical opinion would be of 
assistance to the Board in determining the nature and 
severity of the service-connected disability.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this regard, the Board notes the veteran was recently 
diagnosed with glaucoma and bilateral cataracts.  In a 
November 2002 statement, a VA medical rating specialist 
opined that the veteran's service-connected disability did 
not cause either glaucoma or the bilateral cataract.  This 
opinion was proffered based upon a review of the medical 
records on file.  The opinion did not address the question of 
whether the veteran's service-connected postoperative 
residuals of excision of a pterygium of the left eye has 
aggravated the glaucoma or cataract conditions.  See, Allen 
v. Brown, 7 Vet. App. 439 (1995).  Accordingly, an 
examination will be scheduled.  The appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

The record further discloses the veteran has reported more 
recent treatment for his service-connected eye disorder.  It 
is the opinion that an attempt should be made to obtain the 
treatment reports identified by the veteran for review in 
conjunction with this matter.  Additionally, the Board notes 
the veteran has identified private medical care with Dr. 
William Hurd, has provided a medical statement from this 
physician, and executed an appropriate release for such 
medical records.  However, a June 2001 reply received from 
this medical office indicates the veteran is not a patient at 
that office.  Further clarification is warranted on this 
matter.

Finally, the Board finds that the veteran has not been 
adequately advised concerning regulatory notice requirements 
pursuant to the Veterans Claims Assistance Act (VCAA).

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In consideration of the above, the Board finds that 
additional development is thus required prior to a review of 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  Therefore, 
in order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development is necessary.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. for the following 
actions:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); and 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO 
should request the veteran to "provide any 
evidence in [his] possession that pertains to 
the claim."  See 38 C.F.R. § 3.159(b).

2.  With any necessary authorization from the 
veteran, the RO should make another attempt 
to obtain copies of treatment records from 
Dr. William Hurd.  

3.  The RO should obtain all treatment 
records from Knoxville and Memphis VA Medical 
Centers dated from March 2003 to the present.

4.  After obtaining the above-referenced 
private and VA medical records, to the extent 
they are available, the RO should make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded 
examination by an ophthalmologist.  The 
examiner should be provided with the 
veteran's VA claims folder for review in 
conjunction with the examination.  The 
examiner should comment on whether any 
currently shown pathology or manifestations 
can be clinically linked to the service-
connected postoperative residuals of excision 
of the pterygium.  The examiner should state 
whether it is at least as likely as not that 
the glaucoma or cataract condition is 
aggravated or increased in severity by the 
service-connected disability.  Any diagnostic 
tests deemed necessary by the examiner should 
be conducted and the clinical findings and 
reasoning that form the bases of the opinions 
requested should be clearly set forth.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder. 

5.  Thereafter, the RO should readjudicate 
the issue on appeal, with consideration of 
all evidence associated with the claims 
folder since the November 2002 statement of 
the case, including the evidence forwarded to 
the Board by the RO in April 2003.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




